Per Curiam.
Respondent was admitted to practice by this Court in 1997. He formerly maintained an office for the practice of law in the City of Plattsburgh, Clinton County.
*1298Petitioner has filed a petition of charges alleging that respondent committed professional misconduct by, among other things, converting client funds for his personal use between July 2009 and June 2013. Respondent’s answer to the petition admits the allegations.
Petitioner now moves for an order suspending respondent from the practice of law pursuant to this Court’s rules (see 22 NYCRR 806.4 [f]) pending consideration of the disciplinary charges against him. Respondent does not oppose such a suspension (see Matter of Bishop, 201 AD2d 750 [1994]).
Upon finding respondent guilty of professional misconduct immediately threatening the public interest, we grant the motion and suspend him from the practice of law pending disposition of the petition of charges (see e.g. Matter of Ehrlich, 70 AD3d 1166, 1166-1167 [2010]).
McCarthy, J.P, Garry, Rose and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law, effective upon service on respondent of this memorandum and order, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).